United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 30, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20167
                         Summary Calendar



B. JOE THOMSON,

                                    Plaintiff-Appellant,

versus

HOUSTON POLICE DEPARTMENT; SOUTH TEXAS COLLEGE OF LAW,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-3908
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     B. Joe Thomson challenges the district court’s denial of his

motion for a new trial and his application to proceed in forma

pauperis (“IFP”) on appeal following the dismissal of his civil

rights complaint as barred by res judicata.   Thomson is

effectively challenging the district court’s certification that

he should not be granted IFP status because his appeal is not

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20167
                                -2-

     Thomson has not demonstrated that he will raise a

nonfrivolous issue on appeal.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Accordingly, Thomson’s motion to proceed

IFP is DENIED, and his appeal is DISMISSED as frivolous.   5TH CIR.

R. 42.2; Baugh, 117 F.3d at 202 n.24.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.